Title: To James Madison from Elbridge Gerry, 20 May 1809
From: Gerry, Elbridge
To: Madison, James


Cambridge 20th May 1809
I have heard, Dear Sir, with no small surprize, that charges have been preferred against Doctor Waterhouse, for misconduct as physician of the U. S. marine hospital at Charleston. I have been intimately acquainted with the Doctor for thirty years, so far at least as to have been able to form for myself, a correct opinion, which has ever been a respectful one, of his moral, political, & professional character. I have seen his defence, & a number of certificates in support of it; all of which have been productive of no change in that opinion. His lady, who is respected, beloved & admired, for her amiable disposition, correct conduct, & excellent qualifications social & domestic, had, I perceive been induced, from her attachment to her husband & family, to submit to become for a time, directress of the hospital; a measure which appears to me, to demand the approbation & eulogium of every lady & gentleman of the U States, a measure which has eminently contributed, to place the reputation of the hospital on an eminence not before attained by any in this quarter. In 1774 I was concerned with General Glover & others, in erecting an inoculating hospital, at the request of the town of Marblehead, then in danger of being ruined by the small pox, & it was allowed by foreigners to have been as compleat, as any institution of the kind in Europe; but the system of the marine hospital at Charleston, was, under the direction of Doctor Waterhouse, as much superior to that, in point of œconomy, cleanliness, comfort to the sick & regularity of every kind, as that was to a common hospital ship. Beside these internal regulations, Doctor Waterhouse has improved & cultivated the grounds, & rendered it more valuable, by planting a great number of fruit & ornamental trees. The aspect of the building & grounds strikes the eye, as the effect of valuable improvements, & the internal parts, of excellent management: & I have been well informed, all this has been done by the Doctor with either no additional, or very trifling annual expence to the funds.
The professional conduct of the Doctor, is placed on very high ground, by the certificates mentioned, which are from some of the oldest, & most eminent Physicians of this State: they have visited the hospital, & think it is not to be surpassed. It is painful to remark, that from the time Doctor Waterhouse took the lead of vaccination, a number of respectable medical gentlemen became his enemies.
When the Doctor’s appointment was announced, it was generally remarked, that no appointment of Mr Jeffersons, excited more general approbation from all parties. All felt rejoiced at this merited reward.
The Doctor is surrounded, not only by competitors for his office, but by the highest federalists, who influence the affairs of the University, & have been long labouring in vain to remove the Doctor from his medical professorship therein, which he has filled with reputation about thirty years. He is obnoxious to these men, because he is friendly to the administration of our republican Government.
Lest all other charges should fail of removing the Doctor one is added that explains in my mind the whole matter: I mean that of having rediculed & spoken sarcastically of President Jefferson. All who are most intimately acquainted with the Doctor, pronounce that charge to be impossible. Doctor Waterhouse has uniformly, in public, & so far as I can testify, in private, & in print, treated respectfully Mr Jefferson.
It is said, that Doctor Waterhouse has too closely copied the modes & customs of the European Hospitals: be that as it may, it is conceded on all hands that he has improved every part of the establishment, & it is gen[er]ally conceived, without increasing the expence.
The Doctor, indeed, has devoted more attention to the cultivation of science, all his life time, than to the accumulation of property, & as the income from the hospital is said to be his chief support, I fear, that the deprivation of it might be followed with distressing consequences to his family; but his continuance in it will renew the satisfaction generally felt by his appointment. I therefore sincerely hope that the Doctors affairs will so appear to the Government, as that he may be permitted to continue his important services to that valuable class, the seamen of the U States. Pardon the preceeding remarks, they proceed from a love of & wish to promote justice.
I am happy to inform you, Sir, that your public conduct has met the highest approbation of all parties, except those devoted to G Britain, or France; & they are silenced by the wisdom & policy of your measures. Your acceptance of the federal olive branch, I flatter myself, will be the commencement of the downfal of party spirit, the greatest misfortune of every country. My conjectures, in regard to Mr Canning & his british party in this country, are confirmed by the speeches of Lord Greenville, Mr Whitbread &c, & by the observations of Mr Stevens the reputed author of “War in disguise,” that the object of their united endeavours, was a war between this country & G Britain. Accept my Dear Sir, the unfeigned esteem, & highest respect—of your obedt Sert
E Gerry
 